DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

6.	Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over Harcombe et al. (US 2008/0092853 A1).
Regarding claim 1, Harcombe Reference teaches a fuel injection control system and method, comprising: 
applying a first method current to close a spill valve (20) according to a first method [Figure 4a shows the method of applying the drive current signal to spill valve (20); and para. 0039 describes at the start of an injection cycle, a drive current signal 30 for the spill valve 20 is switched on and ramps between times t1 to t2 to a first relatively high current level, the spill valve 20 is moved into its fully closed state at time t3; and Figure 6 also shows the drive current signal is applied to spill valve (30) for closing the spill valve (20)]; 
applying a control valve current to open a control valve (22) [Figure 4d and para. 0039 describes at the time t3, a drive current signal 40 is applied to the nozzle control valve (22) to lift the nozzle control valve (22); and further see Figure 6]; 
discontinuing the application of the control valve current to thereby cause the control valve (22) to close [Figure 6 shows the drive current signal (40) is discontinuing thereby cause the control valve (22) to close]; 
applying a second method current to maintain the spill valve (20) closed according to a second method [Figure 4a shows the drive current signal is remained to close the spill valve until time t5; and further Figure 8 shows the spill valve drive current signal (130) which includes first two stages which applied to close the spill valve and remaining the spill valve in the closed stage]; and 
detecting a timing of a closing of the control valve (22) while applying the second method current according to the second method, the second method being different than the first method [notes Figure 6 which clearly shows that a spill valve (20) is closed by the application of drive current signal (30) while the control valve (22) is opened by the application of drive current signal (40) (crank angles about -30 to -20 degree ATDC) and then the control valve (20) is closed while the spill valve (20) remains to be closed; and furthermore, para. 0041 discloses the optimum relative timing between actuation of the valves will be determined by parameters of the system…the relative timing of switching the valves (20, 22) to terminate injection may be determined by reference pre calibrated data, using look up tables or data maps]. 
It is apparent that the timing of a closing the control valve is determined; however, it is not clearly state that the timing of a closing of control valve is determined while applying the second method current.  
Notes Figure 6 which clearly shows the control valve drive current signal (40) is terminated [which would be equivalent to control valve is closed] while the spill valve drive current signal (30) is still applied to the spill valve (20) [which would be equivalent to spill valve is remaining closed].  Accordingly, claim 1 is alternatively rejected under 35 USC 103, as follows: it would have been obvious to determine or detect the closing timing of the control valve while applying the second current to maintain the spill valve closed, as it is a well-known in this art for the purpose of controlling the amount of fuel injection by control the needle valve of the injector.
Regarding claim 2, as discussed in claim 1, notes Figures 6 and 8 which describes the second method current is applied according to the second method between a pilot injection and a main injection [further see paras. 0017-0020].
Regarding claim 3, see the explanation in claim 2.  

Regarding claim 6, see Figure 6, which describes the second method is applied at a timing that at least partially overlaps an injection of fuel.  
Regarding claim 7, as discussed in claim 1, further see Figure 4 and 6 for the explanation of the second method includes discontinuing an application of the second method current to a spill valve solenoid and the first method12Client Ref. No. 19-0784-73204Attorney Docket No. 00152-9784-00000 includes increasing the first method current applied to the spill valve solenoid immediately prior to the second method.  
Regarding claims 8 and 9, see discussion in claim 1 [para. 0041 discloses the optimum relative timing between actuation of the valves will be determined by parameters of the system…the relative timing of switching the valves (20, 22) to terminate injection may be determined by reference pre calibrated data, using look up tables or data maps]. 
Regarding claim 10, as discussed in claim 1, it would have been well-known in this art to be included the step for switching the chopped spill valve current to a non-chopped spill valve current which would be able to be fulfilled by the engine controller.
Regarding claims 12 and 13, see discussion in claims 7-9.  14. A fuel injection control system, comprising: at least one power source; a fuel injector including a spill valve including a spill valve solenoid, and a control valve including a control valve solenoid; and a controller configured to: apply a first method current to the spill valve solenoid according to a first method; apply a control valve current to open a control valve; discontinue the application of the control valve current to the control valve solenoid to cause the control valve to close; apply a second method current to hold the spill valve closed according to a second method; and detect a timing of a closing of the control valve while applying the second method current according to the second method, wherein the second method has a lower cross-talk potential than the first method.  
	Regarding claims 14-20, see discussion in claims 1-3 and 5-9.

Claims 4 and 11 are rejected under 35 USC 103 as obvious over Harcombe et al. in view of KUSAKABE et al. (US 2018/0283306 A1).
Regarding claim 4, as discussed in claim 1, Harcombe disclosed claim invention except wherein the second method includes applying the second method current from a power source having a lower voltage than a power source applied during the first method.  
KUSAKABE reference teaches a drive circuit to provide two different voltage values to control the injection pulse width which would be considered as first method and second method [see Figure 5 and abstract].  
Since the prior art references are both from the same field of endeavor, the purpose disclosed by KASAKABE would have been recognized in the pertinent art of Harcombe invention.  
It would have been obvious to one having ordinary skill in the art before the effective filling date to have provided the method and system of Lewis invention to be included a drive circuit which includes a power source as taught by KASAKABE for the purpose of supplying two different current methods to the valves of the injection device wherein the second current method from the power source having a lower voltage than the first method.
Regarding claim 11, as discussed in claim 4, KUSAKABE reference further teaches a battery (VB) for providing the current to the spill valve of injection device.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Applicants are required to consider the cited reference in PTO-892.
 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].

To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
June 8, 2021


/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        June 10, 2021